            Case 3:18-cv-00729-AC      Document 24       Filed 11/02/18     Page 1 of 7




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

JOHNNY L. SEIB,                                                     Case No. 3: 18-CV-00729-AC

                       Plaintiff,                                          ORDER ON MOTION
       V.                                                                        TO COMPEL

BANK OF AMERICA, N.A.,

                       Defendant.


ACOSTA, Magistrate Judge:

       Plaintiff Johnny L. Seib, who is proceeding prose, filed a Motion to Compel Discovery and

Motion for Protective Order pursuant to Federal Rule of Civil Procedure 37. (ECF No. 10). Plaintiff

seeks to compel Defendant Bank of America, N.A. ("BANA") to respond to certain intenogatories

and discovery requests. For the reasons that follow, the motions are granted in part and denied in

part, with leave to renew.

                                       Background Facts

       Plaintiff filed a complaint in state court alleging multiple claims stemming from what he

asserts was the wrongful initiation of foreclosure proceedings, including: (1) common law fraud;


1 - ORDER ON MOTION TO COMPEL
            Case 3:18-cv-00729-AC       Document 24       Filed 11/02/18       Page 2 of 7




(2) innocent misrepresentation; (3) breach of contract; (4) theft by deception; (5) unfair business

practices; and (6) quiet title. BANA removed the case to federal court. Plaintiff alleges BANA

engaged in a series of actions to fraudulently and repeatedly promised to modify his loan while

simultaneously pursuing a fraudulent foreclosure. (Compl.     ,r 32.)   In May 2018, Plaintiff served

BANA with a First Set oflnterrogatories ("Interrogatories"), a Request for Production of Documents

("RFP"), and a Set of Requests for Admission ("RF A"). In July 2018, BANA provided responses

and objections to Plaintiffs discovery requests, in addition to producing documents. BANA has

produced to Plaintiff a copy of the Note, the Deed of Trust, and the Loan Modification, a complete

payment history, and all correspondence between Plaintiff and BANA throughout its servicing of

the loan.

        On July 25, 2018, Plaintiff sent a letter to BANA' s attorney indicating what he believed were

deficiencies in BANA' s responses to his discovery requests. On July 26, 2018, BANA filed a Notice

of Deposition for Plaintiff's deposition to occur on August 22, 2018. On August 13, 2018, BANA's

counsel responded to Plaintiff's letter attempting to reach resolution on the discovery issues. On

August 21, 2018, Plaintiff filed the instant motions. The court conducted a status conference on

October 24, 2018, at which time the court set a deadline for taking Plaintiff's deposition, and taking

the motions under advisement. The motions are fully briefed and ready for resolution.

/Ill

Ill/

Ill/

Ill/

/Ill


2 - ORDER ON MOTION TO COMPEL
         Case 3:18-cv-00729-AC          Document 24       Filed 11/02/18      Page 3 of 7




                                             Discussion

1      Motion to Compel

       A.      Standard

       Under Federal Rule of Civil Procedure ("Rule") 37(a)(3)(B), a party may move for an order

compelling answers to interrogatories or the production ofrequested documents. FED. R. CIV. P.

37(a)(3)(B)(iii) &(iv). Under Rule 26(b)(l):

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party's claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties' relative access to relevant information, the parties' resources, the importance
       of the discovery in resolving the issues, and whether the burden or expense of the
       proposed discovery outweighs its likely benefit. Information within this scope of
       discovery need not be admissible in evidence to be discoverable.

FED. R. CIV. P. 26(b)(l). And, the court has discretion to limit discovery:

       On motion or on its own, the court must limit the frequency or extent of discovery
       otherwise allowed ... if it determines that: (i) the discovery sought is unreasonably
       cumulative or duplicative, or can be obtained from some other source that is more
       convenient, less burdensome, or less expensive; (ii) the party seeking discovery has
       had ample opportunity to obtain the information by discovery in the action; or (iii)
       the proposed discovery is outside the scope permitted by Rule 26(b)(1 ).

FED. R. CIV. P. 26(b)(2)(C).

       The party seeking to compel discovery has the burden of establishing its request is relevant

under Rule 26(b)(l). Sarnowski v. Peters, Case No. 2:16-cv-00176-SU, 2017 WL 4467542, at *2

(D. Or. Oct. 6, 2017). The party opposing discovery has the burden of showing that discovery should

not be allowed and has the burden of clarifying, explaining, and supporting its objections. Id.; Yufa

v. Hach Ultra Analytics, No. 1:09-cv-3022-PA, 2014 WL 11395243, at *1 (D. Or. Mar. 4, 2014) ("If

a party elects to oppose a discovery request, the opposing party bears the burden of establishing that



3 - ORDER ON MOTION TO COMPEL
         Case 3:18-cv-00729-AC         Document 24        Filed 11/02/18     Page 4 of 7




the discovery is overly broad, unduly burdensome, or not relevant.          Boilerplate, generalized

objections are inadequate and tantamount to not making any objection at all." (citation and quotation

omitted)). If a party objects to a discovery request, it is the burden of the party seeking discovery

on a motion to compel to demonstrate why the objection is not justified. Weaving v. City of

Hillsboro, No. CV-10-1432-HZ, 2011 WL 1938128, at *1 (D. Or. May 20, 2011). In general, the

party seeking to compel discovery must inform the court which discovery requests are the subject

of the motion to compel, and, for each disputed request, inform the court why the information sought

is relevant and why the objections are not meritorious. Id.

       B.      Analysis

       In Plaintiff's Motion to Compel, he asserts that BANA' s response to his Interrogatory

number 23 is "evasive and non-responsive." (Pl.'s Mot. Compel at 18, ECFNo. 10.) In number 23,

Plaintiff requested the following:

       Describe all steps taken to consider the Plaintiff for a loan modification, if any, the
       date the step was taken, who took the step, what was done, and with whom that
       person spoke about the loan modification, if any.

(Def. 's Response Mot. Compel, Ex. 2 at 11, ECF No. 19-2.) BANA objected on the grounds that

the request was vague and overly broad because more than one loan modification was requested,

impe1missibly requires a compilation, and seeks information that is protected by the attorney-client

privilege or attorney work product privilege. (Id. at 68.) Nevertheless, BANA provided the

following information in its August 13, 2018 letter:

       On or about 1/28/10, your loan modification was booked. Then, the loan
       modification was reversed by BANA on 2/17/10. Then, to account for any interest
       that was charged to your account which was above the rate you agreed to in your loan
       modification, from the date that the loan modification was booked (on our about
       1/28/10), BANA applied a bookloss of$30,336 to your account on our about 9/28/11.


4 - ORDER ON MOTION TO COMPEL
         Case 3:18-cv-00729-AC         Document 24        Filed 11/02/18     Page 5 of 7




       On our about 10/15/11, the loan modification was again booked, and remains as your
       cunent loan. This is the relevant information in response to your intenogatory, likely
       to lead to the discovery of admissible evidence, and the other information you are
       requesting is simply not relevant.

(Def. 's Response Mot. Compel, Ex. 4 at 3, ECF No. 19-4.)

       The court finds the information requested by Plaintiff relevant and discoverable, and that

BANA's response to Intenogatory number 23 is incomplete. It is clear from BANA's response

request that Plaintiff was "booked" or approved for a loan modification in January 2010, and that

it reversed itself in February 2010. It also appears that a loan modification was again "booked" in

October 2011. BANA's objections to identify the person or persons who were involved in the

decision-making process to approve Plaintiff's initial loan modification in January 2010, its

subsequent reversal in February 2010, and approving Plaintiff's second loan modification in October

2011, are overruled. Additionally, BANA' s refusal to identify the person or persons involved in the

decision-making process to apply the "bookloss" of $30,336 in September 2011, is also overruled.

The court finds that revealing the identity of the person or persons who were involved in the

decision-making process of "booking" or approving (and reversing) Plaintiff's loan modifications

and the "bookloss" does not appear to be privileged information. If such information is privileged,

BANA has failed to provide the necessary privilege log. Accordingly, BANA is ordered to identify

the person or persons involved in the decision-making process of approving Plaintiff's January 2010

loan modification, the February 2010 loan modification reversal, the September 2011 "bookloss,"

and the October 2011 loan modification within 30 days of the date of this Order. BANA is further

ordered to provide Plaintiff with any documents in its possession that pertain to the decision-making

process of approving Plaintiffs January 2010 loan modification, the February 2010 loan



5 - ORDER ON MOTION TO COMPEL
         Case 3:18-cv-00729-AC          Document 24        Filed 11/02/18      Page 6 of 7




modification reversal, the September 2011 "bookloss," and the October 2011 loan modification

within 30 days of the date of this Order.

       The court has carefully considered the remainder of Plaintiffs Motion to Compel and

BANA's Response and concludes that they do not merit separate discussion. Plaintiffs Motion to

Compel, is denied on all other grounds with leave to renew should new information learned in the

course of discovery so merit.

II.    Motion for Protective Order

       A.      Standard

       Pursuant to Rule 26(c), a court may grant a request for an protective order "for good cause"

in order to "protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense." FED. R. CIV. P. 26(c)(l). Among the potential Rule 26(c) orders are an order

"forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to certain

matters." FED. R. CIV. P. 26(c)(l)(D). "For good cause to exist, the party seeking protection bears

the burden of showing specific prejudice or harm will result if no protective order is granted."

Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002).

"Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not

satisfy the Rule 26(c) test." Beckman Indus., Inc. v. Int 'l Ins. Co., 966 F.2d 470,476 (9th Cir. 1992).

       B.      Analysis

       Plaintiff seeks a motion for a protective order to delay the taking of his deposition until

BANA complies fully with his discovery requests. Plaintiff has failed to satisfy his burden of

demonstrating both "good cause" and what specific harm will result absent a protective order.

Plaintiff has failed to articulate how BANA's failure to provide the additional documents and


6 - ORDER ON MOTION TO COMPEL
         Case 3:18-cv-00729-AC          Document 24       Filed 11/02/18     Page 7 of 7




information he requested will specifically cause him harm. See Meyer v. Schwarzenegger, No. CIV

S-06-2584-LKK-GGH P, 2009 WL 1020838, at *1 (E.D. Cal. Apr. 14, 2009) (denying motion for

protective order to protect from deposition as a "sanction against defendants for perceived discovery

violations" ). Accordingly, because Plaintiff has failed to meet his burden, his motion for a

protective order is denied.

                                            Conclusion

       Based on the foregoing, Plaintiffs Motion to Compel and for Protective Order (ECF No. 10)

is GRANTED IN PART and DENIED IN PART as described above.

       IT IS SO ORDERED.

       DATED                   ofNOVEMBER, 2018.




                                                             \.JOUN V. ACOSTA
                                                         Unit~a..States Magistrate Judge




7 - ORDER ON MOTION TO COMPEL
